IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON


       MARVIN ANTHONY MATTHEWS v. STATE OF TENNESSEE

                  Direct Appeal from the Criminal Court for Shelby County
                             No. P-27855 Lee V. Coffee, Judge



                  No. W2007-00295-CCA-R3-PC - Filed November 20, 2007



        The Petitioner, Marvin Anthony Matthews, appeals the lower court’s denial of his petition
for post-conviction relief. The State has filed a motion requesting that this Court affirm the trial
court pursuant to Rule 20, Rules of the Court of Criminal Appeals. As we conclude that the petition
for post-conviction relief was time-barred, we affirm the trial court’s dismissal.


Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of the
Court of Criminal Appeals

ALAN E. GLENN , J., delivered the opinion of the court, in which DAVID G. HAYES and J.C. MCLIN ,
JJ., joined.

Marvin Anthony Matthews, pro se.

Robert E. Cooper, Jr., Attorney General & Reporter; Michael Moore, Solicitor General; Lacy Elaine
Wilbur, Assistant Attorney General; William L. Gibbons, District Attorney General; and Kirby May,
Assistant District Attorney General, for the appellee, State of Tennessee.



                                 MEMORANDUM OPINION


        On December 13, 1988, a Shelby County jury found the Petitioner, Marvin Anthony
Matthews, guilty of grand larceny. See Marvin Anthony Matthews v. State, No. 16 (Tenn. Crim.
App., at Jackson, Jan. 17, 1990), perm. to appeal denied, (Tenn. May 14, 1990). The jury further
found the Petitioner to be an habitual criminal and the trial court imposed a life sentence. Id. The
Petitioner’s conviction and sentence were affirmed on direct appeal. Subsequently, the Petitioner

                                                 1
began filing a series of petitions for post-conviction relief. See, e.g., Marvin Anthony Matthews v.
State, No. W2003-02980-CCA-R3-PC (Tenn. Crim. App., at Jackson, May 21, 2004) (post-
conviction petition barred by statute of limitations); Marvin A. Matthews v. State, No. W2000-
01893-CCA-R3-PC (Tenn. Crim. App., at Jackson, Feb. 8, 2002) (post-conviction petition barred
by statute of limitations); Marvin Matthews v. State, No. W1999-00833-CCA-R3-PC (Tenn. Crim.
App., at Jackson, Apr. 17, 2001)(post-conviction petition barred by statute of limitations). One
petition proved successful on appeal, with this Court reversing eight of the thirteen prior felony
convictions used by the State to prove the Petitioner’s habitual criminal status. See Marvin A.
Matthews v. State, No. 02C01-9204-CR-00091 (Tenn. Crim. App., at Jackson, Feb. 24, 1993), perm.
to appeal denied, (Tenn. Jun. 3, 1993). Notwithstanding, the requisite number of qualifying
convictions remained to satisfy his classification as an habitual criminal. See Marvin Matthews v.
State, No. W1999-00833-CCA-R3-PC.


        The Petitioner also sought relief in the form of the writ of habeas corpus, but was
unsuccessful. See, e.g., Marvin Anthony Matthews v. David Mills, Warden, No. W2004-02209-
CCA-R3-HC (Tenn. Crim. App., at Jackson, Mar. 11, 2005), perm. to appeal denied, (Tenn. Oct.
24, 2005) (habeas corpus relief denied for failure to state cognizable claim); Marvin A. Matthews
v. State, No. 02C01-9206-CC-00141 (Tenn. Crim. App., at Jackson, Mar. 24, 1993) (habeas corpus
relief denied for failure to state cognizable claim); Marvin Anthony Matthews v. Charles C. Noles,
No. 02C01-9206-CC-00140 (Tenn. Crim. App., at Jackson, Feb. 24, 1993), perm. to appeal denied,
(Tenn. Jun. 1, 1993) (habeas corpus relief denied for failure to state cognizable claim).


          On January 2, 2007, the Petitioner filed the present petition for post-conviction relief in the
Shelby County Criminal Court. The Petitioner presented only one question to support his claim for
relief, i.e., “whether this Criminal Court of Shelby County (agree) with the assistant attorney of the
State of Tennessee, and Court of Criminal Appeal[s]. Both agree failure to utilize the uniform
judgment document promulgated by the Tennessee Supreme Court would merely render a conviction
voidable, not void.” In support of this allegation, the Petitioner refers to the statement of this Court
in its memorandum opinion in Marvin Anthony Matthews v. David Mills, Warden, No. W2004-
02209-CCA-R3-HC, (affirming summary denial of habeas corpus relief): “[w]e agree and conclude
that the failure to utilize the uniform judgment document . . . would merely render a conviction
voidable, not void.” The Petitioner further argued that the present petition was not barred by the
statute of limitations“because of T.C.A. § 40-35-209(f) and Rule 17, Rules of the Tennessee
Supreme Court. . . .” By order entered January 8, 2007, the trial court dismissed the petition for
post-conviction relief. Specifically, the lower court determined that (1) the issue raised by the
Petitioner “has been previously determined against this defendant;” (2) the petition constitutes a
successive petition and is disallowed by the Post-Conviction Act; (3) the petition fails on its face to
state a claim cognizable in a post-conviction petition; and (4) the Petitioner has failed to assert a
ground tolling the applicable statute of limitations and due process, otherwise, does not require the
tolling. The Petitioner timely filed a notice of appeal document.




                                                   2
        The State has filed a motion requesting that this Court affirm the lower court’s denial
pursuant to Rule 20, Rules of the Tennessee Court of Criminal Appeals. The State asserts, in part,
that “the trial court . . . dismissed the [P]etitioner’s most recent petition for several reasons, all of
which are valid. . . .” We agree.


         The lower court noted that the Petitioner’s claim challenging the failure of the trial court to
utilize the uniform judgment document had been previously determined. Indeed, in a prior habeas
corpus petition, the trial court found that “the trial court’s judgment was not void, was issued in
compliance with T.C.A. § 40-20-101 and § 40-20-107, and was entered on the minutes. . . .” See
Marvin Anthony Matthews v. State, No. 02C01-9206-CC-00140; see also Marvin Anthony
Matthews v. David Mills, Warden, No. W2004-02209-CCA-R3-HC. Moreover, on direct appeal,
this Court affirmed the lower court, concluding that the “judgment entered . . . is valid” and that
“[t]he minute entry in this case complies with the requirements of [Rule 32(e), Tennessee Rules of
Criminal Procedure, and section 40-20-101, Tennessee Code Annotated.” Marvin Anthony
Matthews v. State, No. 02C01-9206-CC-00140.


         More importantly, the Petitioner's claim is time-barred. The Petitioner filed his petition
beyond that time allowed by the statute, and none of the exceptions to this time limit apply in this
case. See T.C.A. § 40-30-102 (repealed 1995)). Under the Post-Conviction Procedure Act,
exceptions to the statute of limitations are set forth. These exceptions include: (1) claims based upon
a new rule of constitutional law applicable to a petitioner's case; (2) claims based upon new scientific
evidence showing innocence; and (3) claims based upon sentences that were enhanced because of
a previous conviction and the previous conviction was subsequently found to be illegal. See T.C.A.
§ 40-30-102(b)(1)-(3) (2003). The Petitioner has failed to assert any of these exceptions for tolling
the statute. He cites no new constitutional rule, refers to no new scientific evidence, and makes no
claim that an earlier conviction has been overturned. See T.C.A. § 40-30-106(g)(2003).
Additionally, this Court concludes that this is not a case in which due process considerations require
that the statute of limitations be tolled. See Williams v. State, 44 S.W.3d 464 (Tenn. 2001) (holding
that strict application of the statute of limitations to cases in which a petitioner has been unilaterally
deprived of the opportunity to seek second-tier review of his convictions through misrepresentations
of his attorney may violate due process).


        When an opinion would have no precedential value, the Court of Criminal Appeals may
affirm the judgment or action of the trial court by memorandum opinion when the judgment is
rendered or the action taken in a proceeding without a jury and such judgment or action is not a
determination of guilt, and the evidence does not preponderate against the finding of the trial judge.
See Tenn. R. Ct. Crim. App. 20. We conclude that this case satisfies the criteria of Rule 20.
Accordingly, it is ordered that the State's motion is granted. The judgment of the trial court is
affirmed in accordance with Rule 20 , Rules of the Court of Criminal Appeals.




                                                    3
    ___________________________________
             ALAN E. GLENN, JUDGE




4